Citation Nr: 1533684	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

On his VA Form 9, Appeal to the Board, received in January 2010, the Veteran limited his appeal to the matters listed on the title page.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension did not manifest in service or within one year of separation from service and is not otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for hypertension. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

A VA examination under the standards of McLendon is not warranted in this case. Here is no evidence establishing an "in-service event" during active service and there is no evidence of an indication that the current disabilities or current symptoms may be related to any alleged in-service event.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim herein decided is thus ready to be considered on the merits.



II. Law and Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes hypertension. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Veteran contends that he is entitled to service connection for hypertension.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed hypertension.  On report of medical history at discharge in August 1969, he denied high blood pressure.  On August 1969 discharge examination, the heart and vascular systems were noted to be normal, and blood pressure was 122/70.

Following discharge from service, treatment records from the Orange Family Practice include notation of blood pressure of 130/70 in October 1969.  In June 1970, it was 124/80.  In September 1971, it was 110/70.  These records contain numerous blood pressure readings dated through the 1970s-90s with no indication of diagnosis of hypertension.

In February 1996, the blood pressure was 160/90 and the Veteran was assessed with white coat induced hypertension.

An April 1997 treatment report notes diagnosis of hypertension.

Subsequent post-service private treatment records reflect continued diagnosis and treatment of hypertension.  An April 1997 outpatient referral request from the University of Texas Hospitals notes an "other significant condition" of hypertension.

A September 1999 statement and treatment report from the Orange Medical Surgical Associates reflects that the Veteran's hypertension was under suboptimal control.

A November 1999 report from private physician Dr. S. notes an assessment of labile hypertension. 

An October 2003 report from the Southeast Texas Pulmonary Associates reflects a past medical history of hypertension.

Continued private treatment records document hypertension.

In July 2007, he was treated for an episode of accelerated hypertension and shortness of breath at the Renaissance Hospital.  

VA outpatient treatment records reflect that the Veteran was assessed with hypertension, well-controlled on medication, in January 2008.

In sum, there is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service.  The service treatment records are silent for heart-related complaints or diagnoses.  In fact, the heart and vascular system were normal at separation, and blood pressure 122/70.   The Veteran has not alleged that he had hypertension in service, and the first evidence of a diagnosis of hypertension is in 1997.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, the VA and private treatment records do not indicate a relationship between the Veteran's current hypertension and service.  

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Clearly, characteristic manifestations sufficient to identify the disease entity in service or within one year following discharge have not been shown.

Moreover, the Veteran has not advanced any specific contentions as to why he believes his hypertension is related to service.

Based upon the cumulative record, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the claims for service connection for bilateral hearing loss disability and tinnitus is warranted.

The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's service treatment records document that defective hearing was noted on pre-induction examination in May 1967.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
15 (5)
5 (-5)
10 (0)
10 (5)
LEFT
30 (15)
25 (15)
40 (30)
45 (35)
60 (55)

(Note: The May 1967 audiometric test results were reported in standards set forth by the American Standards Association (ASA). The ASA results are the figures on the right of each column and are in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the left and not in parentheses.).

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to hearing loss or tinnitus.  He denied hearing loss on report of medical history at discharge in August 1969.  On audiological evaluation at discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
15
LEFT
15
25
35
N/A
70

Following discharge from service, a March 2008 private treatment report from Hemphill Hearing Center reflect that the Veteran complained of recurring tinnitus and bilateral hearing loss, both of which he had for at least 15 years.  He reported that he served as a filed wireman from 1967 through 1968 with no hearing protection and served on combat duty in Vietnam, where he was exposed to heavy artillery.  Following service, he worked as a boilermaker/pipefitter for 20 years with hearing protection when required.  He also worked in school maintenance with no hearing protection required.  He also reported that he hunted with no hearing protection. 

The examiner noted that audiometric test results indicated a mild sloping to profound sensorineural hearing loss bilaterally, more pronounced in the left ear.  The examining audiologist determined that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to excessive noise exposure while in service.  She noted that both conditions were known to be associated with excessive noise exposure.

The Veteran was also afforded a VA examination in July 2008.  On examination, the Veteran reported onset of tinnitus "years ago."  After audiological examination, moderate rising to mild hearing loss through 2000 Hertz; moderately severe sensorineural loss about 2000 Hertz in the right ear was noted.  On the left, severe to profound sensorineural loss was indicated.  The examiner opined that miliary noise exposure did not contribute to the Veteran's hearing loss.  She noted that research indicated that the previously noise-exposed ears were not more sensitive to future noise exposure and that hearing loss due to noise did not progress once the exposure to noise was discontinued.  Therefore, any hearing loss measured in the future could not have been caused by past exposure to high intensity noise in the military.  She also noted that the Veteran did not report a specific event relating to the onset of tinnitus.  She found it more likely than not that tinnitus is related to the same etiology as the hearing loss.  

The Board notes that, with respect to the left ear, additional laws and regulations apply, when there is evidence that a disability preexisted service. Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, a left ear hearing loss disability was noted at the Veteran's entrance for service, with an auditory threshold of 40 at 2000 Hertz and 60 at 6000 Hertz. Because the left ear hearing loss disability was noted at entry, the presumption of soundness is not applicable. Therefore, the remaining issue is whether a preexisting hearing loss disability was aggravated by service.

In this case, the Board finds that none of the medical opinion evidence of record is adequate to resolve the Veteran's claims.  While the private examiner related the Veteran's hearing loss and tinnitus to noise exposure in service, there was no rationale for the opinion and the examiner did not comment on the Veteran's pre-existing left ear hearing loss, as documented on pre-induction examination.

With regard to the VA examiner, the examiner did not express an opinion as to whether it is at least as likely as not as to whether a hearing loss disability in either ear or tinnitus was incurred in or aggravated in service, to include as a result of noise exposure therein.  Moreover, the Board observes that she appears to find that hearing in either ear was not aggravated by in-service noise exposure, while pre-induction examination shows hearing loss disability in the left ear only.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the foregoing, the Board finds that additional medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for bilateral hearing loss disability and tinnitus.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.  All attempts to obtain records should be documented in the claims file.

2.  Then, the AOJ should obtain an opinion. The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Left Ear Hearing Loss- The examiner should state whether there was an increase in the Veteran's left ear hearing loss disability during service. The examiner is asked to base his or her opinion on the converted ISO-ANSI units for the May 1967 pre-induction examination.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

Right Ear Hearing Loss and Tinnitus- The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss and/or tinnitus was incurred in service or is otherwise medically related to service, to include exposure to noise therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

3.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


